DETAILED ACTION
Status of the Application
	Claims 125-131, 145-150 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 125, 147-150 and cancellation of claims 140, 143 as submitted in a communication filed on 8/12/2022 is acknowledged. 
In a telephone conversation with Mr. David Gervasi on 8/16/2022, an agreement was reached to cancel non-elected claim 147 to place the application in condition for allowance. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. David Gervasi on 8/16/2022.
Please cancel claim 147.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses methods to produce glycolate by a fermentation process,  the Examiner has found no teaching or suggestion in the prior art directed to a fermentation process for the production of glycolate, wherein said method comprises a growth phase and a production phase, wherein the growth phase comprises culturing a microorganism that uses ethylene glycol as a carbon source in the presence of oxygen at an oxygen uptake rate that promotes biomass accumulation and limits glycolate accumulation, wherein the microorganism expresses an alcohol dehydrogenase that uses zinc as a cofactor for the conversion of ethylene glycol into glycolaldehyde, and also expresses the lactaldehyde dehydrogenase encoded by the  E. coli aldA gene for the conversion of glycolaldehyde to glycolate, wherein the microorganism expresses a glycolate oxidase for the conversion of glycolate to glyoxylate, and wherein the production phase comprises reducing aeration of the culture to lower the oxygen uptake rate compared to that of the growth phase so that the biomass accumulation is reduced and the accumulation of glycolate is increased by disrupting the conversion of glycolate to glyoxylate. Therefore, claims 125-131, 145-146, 148-150, directed to a fermentation process for producing glycolate from ethylene glycol, wherein the process comprises a growth phase and a production phase, wherein said growth phase comprises culturing a microorganism that utilizes ethylene glycol as a carbon source in the presence of oxygen under aeration conditions to obtain an oxygen uptake rate that promotes biomass accumulation and limits production of glycolate until the desired biomass level is reached, wherein said microorganism expresses an alcohol dehydrogenase that uses zinc as a cofactor for the conversion of ethylene glycol to glycolaldehyde, the lactaldehyde dehydrogenase encoded by the E. coli aldA gene, and a glycolate oxidase to catalyze the conversion of glycolate to glyoxylate, and wherein said production phase comprises adjusting the aeration conditions in the culture so that the oxygen uptake rate is reduced compared to that of the growth phase to reduce biomass accumulation and disrupt the conversion of glycolate to glyoxylate, thereby increasing glyoxylate accumulation, are allowable over the prior art of record. 

Conclusion
Claims 125-131, 145-146, 148-150 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
August 16, 2022